Citation Nr: 1605356	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  14-03 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss.  

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse 



ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

A videoconference hearing was held at the RO before the undersigned Veterans Law Judge in December 2015.  At the hearing, the Veteran submitted additional medical evidence that was accompanied by a waiver of initial RO consideration.  A transcript of the hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The documents located in the Virtual VA paperless claims system are either duplicative of the evidence in VBMS or are irrelevant to the present appeal.  


FINDINGS OF FACT

1.  On January 2, 2015, prior to the promulgation of a decision in the appeal, the Veteran stated that he wanted to withdraw the issue of entitlement to an increased evaluation for bilateral hearing loss.

2.  The Veteran meets the schedular criteria for TDIU, and his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the issue of entitlement to an evaluation in excess of 10 percent for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.18, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hearing Loss

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn the appeal as to the issue of entitlement to an increased evaluation for bilateral hearing loss.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue, and it is dismissed.


TDIU

VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id.  

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a). 

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).

Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to TDIU.  

The Veteran's service-connected disabilities are as follows: posttraumatic stress disorder (PTSD), currently assigned a 70 percent evaluation; diabetes mellitus, currently assigned a 20 percent evaluation; tinnitus, currently assigned a 10 percent evaluation; and bilateral hearing loss, currently assigned a 10 percent evaluation.  His combined evaluation is 80 percent.  Thus, the Veteran meets the schedular criteria for TDIU.  

The Board notes that the Veteran contends that his PTSD, hearing loss, and tinnitus render him unemployable; he does not contend that his diabetes mellitus affects his employability.  

There is conflicting evidence with respect to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  

As to the favorable evidence, the Veteran's VA and Vet Center treatment records contain assessments from his health care providers that he was unemployable due to his service-connected disabilities, namely his PTSD.  Specifically, in an August 2010 VA treatment record, the Veteran's psychiatrist opined that the Veteran is unemployable due to his PTSD symptoms and his depression.  A January 2011 VA treatment record also contained a notation that the Veteran was 100 percent unemployable and not expected to be able to have gainful employment due to his chronic PTSD, major depressive disorder, recurrent moderate and now cognitive disorder.  It was further noted that he was unable to sustain concentration and has been noted to confabulate.  

In February 2011, the Veteran went to the VA emergency room for his depression and anxiety.  In the corresponding February 2011 VA social work note, the social worker stated that she agreed with the prior physiatrist's assessment that the Veteran was 100 percent unemployable based on the Veteran's condition that evening.  She stated that the Veteran appeared to have memory troubles, was struggling with severe depression and anxiety, and was unable to regulate his emotions.  In a February 2011 VA psychiatric treatment record, his psychiatrist noted that it was his opinion that the Veteran was 100 percent unemployable and would not ever be able to work again due to his PTSD symptoms and cognitive deficits.  Moreover, a February 2011 Vet Center assessment contained a report that the Veteran had recently lost a long-time combat friend and spent the last five weeks of his life with him, which seemed to have triggered experiences related to combat.  It was noted that the Veteran presented with issues that appeared to be severe in nature and had a direct impact in relation to occupational, social, and family functionality.  Ultimately, the social worker determined that, considering the results from the battery of assessments, history, stressors, and current conditions of the Veteran, he would conclude that the Veteran met the criteria for unemployability.  Similarly, another VA treatment record dated in October 2011 contained a finding that the Veteran was unemployable.  

Additionally, the Veteran's VA and private providers have submitted statements that the Veteran was unemployable due to his service-connected disabilities.  In this regard, in October 2010, the Veteran's VA psychiatrist who had been seeing him for medication management and brief supportive psychotherapy provided a statement and opined that the Veteran's three service-connected disabilities caused him to be 100 percent unemployable.

In November 2010, a private doctor reported that the Veteran's sleep was very fitful and that the smallest incidents from day-to day-life could bring on long-lasting depressive episodes.  He reported that the Veteran was immobilized from forming additional personal relationships, that he commonly would have intrusive thoughts, bouts of irrational anger, that he displayed hopelessness and helplessness, and that his ability to maintain a continuous train of thought was slow and his ability to deal with people was restricted.  The doctor found that the Veteran's suspicion of authority was obvious and also stated that the Veteran reported that he was fired three times when he was working.  The doctor ultimately opined that the Veteran's increasing symptoms of PTSD made him unemployable.  In so finding, the doctor stated that he personally had extensive experience in special operations in Vietnam, consulting to the human side of organizations, and an understanding the social requirements placed on people who would work within the civil world.  

The private doctor submitted two additional opinions in February 2013 and December 2014.  In February 2013, he reported that, from personal observation, and after an extensive interview and review of all records, it was his opinion that the Veteran's service-connected conditions had worsened and prevented him from having a gainful occupation.  Furthermore, in December 2014, he reported that, after reviewing the Veteran's claims file, it was his professional opinion that this Veteran's PTSD prohibited him from securing and obtaining gainful employment in any and all jobs.  

Additionally, in October 2015, the Veteran started an eight-week VA PTSD residential treatment program.  In December 2015, the clinical team manager submitted a statement regarding the severity of the Veteran's PTSD symptoms and impact on employability.  She stated that he attended weekly sessions and participated well, but needed more individualized and intensive care.  The psychologist stated that the Veteran reported experiencing depressive symptoms (i.e. anhedonia, lethargy, lack of motivation, feeling down, lack of restorative sleep) due to his trauma experiences from Vietnam and being triggered by current world events that have affected his son.  He also tended to exhibit anxiety and irritability for new situations.  She stated that, throughout the program, he participated in individualized case management sessions and was considered for residential programming due to difficulty retaining and practicing information from outpatient sessions.  It was recommended that he participate in eight weeks of intensive treatment to assist with trauma processing, emotion regulation, and interpersonal skills training.  Throughout treatment, he demonstrated improvement in his ability to identify emotions, communicate his thoughts and emotions, and interact in an assertive, rather than an aggressive manner.  Difficulties with concentration and memory persisted, and he required more individualized assistance throughout the program due to these difficulties.  

The psychologist reported that the Veteran's concentration and memory were compromised at that time.  Additionally, he has demonstrated an increase in concentration and memory impairment since November 2011, when he was last assessed by neuropsychology.  It was recommended that he have follow-up testing 18 months later, but the assessment was never scheduled.  She noted that, when he was seen for outpatient counseling, he noted difficulties with concentration and memory for daily projects, reading, and retaining information from group and individual therapy.  She stated that was scheduled for this assessment in January 2016 after his discharge from residential treatment and indicated that it was highly recommended that he attend that assessment, as he demonstrated significant difficulties with concentration, attention, memory, and comprehension of new information while in residential treatment.

The psychologist opined that the Veteran's difficulties regulating emotions, low motivation, problems with sleep, and memory impairment would limit his capacity to engage in consistent and sustained activity.  She stated that, throughout the residential program, he was noted to require added assistance with comprehension and retention of new information.  He also required repeated redirection regarding emotion regulation, particularly when frustrated.  Daily stressors tended to exacerbate his trauma symptoms, which resulted in increased mood lability and problems with concentration and memory.  

As to the impact of the Veteran's hearing loss, the Veteran was afforded a VA examination in June 2013, and the examiner opined that the Veteran's hearing loss had significant effects on the Veteran's occupational functioning.   

The Veteran and his wife also submitted statements and testified at the December 2015 Board hearing.  The Veteran stated that he could no longer work as a result of his service-connected disabilities, and the Veteran's wife testified that he could not concentrate on any task for longer than 45 minutes to one hour.  

The Board finds that all of the above evidence is entitled to significant probative value in support of the Veteran's claim.  Although the Veteran's VA psychiatrists and the social worker at the Vet Center did not review the claims file, they based their opinions on what appears to be an accurate history as provided by the Veteran and continued therapy sessions with him.  The lack of review of the claims file does not in and of itself render an opinion inadequate.  See Nieves-Rodriguez, 22 Vet. App. at 301 ("This Court, however, has not required VA medical examiners to perform a complete review of the entire claims file or state that they have done so in every instance"); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006) (noting that reliance on the service history provided by the veteran only warrants the discounting of a medical opinion in certain circumstances, such as when the opinions are contradicted by other evidence in the record or when the Board rejects the statements of the veteran); Coburn v. Nicholson, 19 Vet. App. 427 (2006) (a medical opinion formed on the basis of the veteran's reported medical history cannot be rejected without the Board first finding that the veteran's allegations are not credible).  Moreover, the Veteran's private doctor indicated that he reviewed the records and based his opinion on the claims file as well as his examination of the Veteran.  In short, there is clear, credible, and probative medical and lay evidence in support of the claim for entitlement to TDIU.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also, Caluza v. Brown, 7 Vet. App. 498, 511 (1995), affirmed, 78 F.3d 604 (Fed. Cir. 1996).  

With respect to the evidence weighing against the claim, the September 2010, April 2011, October 2013 VA examiners all determined that the Veteran was not unemployable due to his service-connected PTSD.  In this regard, the September 2010 VA examiner opined that the Veteran's occupational functioning had not been impacted and rendered a global assessment of functioning (GAF) score of 70, which is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  However, the Board finds that the September 2010 VA examination report is of limited probative value, as the findings are inconsistent with the remainder of the evidence of record.  Significantly, the Veteran and his wife strongly disagreed with the findings, and the Veteran's VA physiatrist stated that he agreed with the Veteran and supported a re-examination of the Veteran.  The psychiatrist specifically stated that the Veteran had a consistent GAF score of 45, which is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job) and not the in the range of 70 that was determined by the examiner.  See, Id.  He also indicated that the September 2010 VA examination was traumatizing to the Veteran and caused him to decompensate.  See, October 2010 medical opinion.  

At the April 2011 VA examination, the Veteran reported an increase in symptoms and stated that he had recent panic attacks with one requiring him to go to the emergency room.  The examiner noted that the Veteran had memory impairment and markedly diminished interesting or participation in significant activities.  He indicated that the Veteran was currently unemployed and had a history of difficulty working with others and anger outbursts in an occupational environment which may be attributable to PTSD.  The examiner further reported that the Veteran was self-employed as a salesman and retired early because of his father's death and the death of a close friend; he wanted to have his retirement years "available" to him.  The examiner ultimately opined that the Veteran had deficiencies in judgment, thinking, and mood, but not in work.  He specifically addressed the Veteran and his treatment providers' assessment that he was unemployable, but stated that the Veteran chose early retirement nearly 14 years ago due to the death of his father and close friend and there was no indication that he has sought out employment since that time.  The Board finds that April 2011 VA examination report to be of limited probative value, as the examiner did not address the fact that, although the Veteran did not retire 14 years ago because of his PTSD symptoms, the Veteran's increased PTSD symptoms in conjunction with his hearing loss and tinnitus could subsequently render him unemployable.  

The October 2013 VA examiner opined that the Veteran's PTSD symptoms resulted in occupational and social impairment with reduced reliability and productivity.  In rendering his opinion, the examiner referred to the Veteran's most recent neuropsychological assessment from November 2011.  The examiner also reported that the Veteran's symptoms included depressed mood, anxiety, disturbances of mood and motivation, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  As to the Veteran's symptoms that interfered with interpersonal relatedness, the examiner found that the symptoms impaired the Veteran's ability to work cooperatively and effectively with co-workers to a mild extent.  As to the Veteran's symptoms that interfered with attention, concentration, and memory, the examiner found that Veteran's symptoms impaired the Veteran's ability to understand and follow instructions to a mild extent, impaired the Veteran's ability to retain instructions to a moderate extent, and impaired the Veteran's ability to solve technical or mechanical problems to a moderate extent.  As to the Veteran's symptoms that interfered with motivation and drive, the examiner found that Veteran's symptoms impaired his ability to maintain task persistence and pace to a moderate extent and may impair his ability to work on a regular schedule without excessive absences to a mild extent.  The Board finds that the examiner's opinion is of limited probative value to the extent that the Veteran's primary complaints are related to his increased problems with memory loss, concentration, and cognitive impairment, and the examiner relied upon the November 2011 neuropsychological assessment regarding cognitive functioning.  Notably, the Veteran's VA psychiatrist had determined that the Veteran required updated testing as a result of his significant difficulties with concentration, attention, memory, and comprehension of new information.  See, December 2015 medical opinion. 

Based on the foregoing evidence, the Board finds that the Veteran's service-connected disabilities, to specifically include PTSD, renders him unemployable.  Although the Veteran may have originally retired because of the death of his father and friend, voluntary retirement does not necessarily show employability and should not be used as the only evidence of employability.  Careful consideration has been given here to distinguishing a worsened disability that would now cause unemployability from prior unemployment simply due to retirement.  The available evidence has shown that, regardless of the reasons for the Veteran's earlier retirement, he currently would not be able to secure or follow a substantially gainful occupation as a result of his PTSD.  38 C.F.R. § 4.16(a).  Significantly, the evidence of record shows that the Veteran's PTSD symptoms, to include significant impairment in memory and concentration as well as disturbances in mood and motivation, render him unemployable.  

In making this determination, the Board notes that, in the present case, the TDIU award is based only on the effects of the Veteran's service-connected PTSD, as opposed to a combination of his multiple service-connected disabilities.  See Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010); Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  In this regard, the Board emphasizes that, although the Veteran has impairment due to his hearing loss and tinnitus, the evidence of record establishes that it is the Veteran's PTSD disability, standing alone, which prevents him from working.


ORDER

The issue of entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss is dismissed.  

Entitlement to TDIU is granted.  



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


